Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

Independent Claim 1 is distinguished from Browne et al. (6,822,652) in view of Watanabe et al. (2017/0358097) because the combination of all limitations in each independent claim, particularly the limitations similar to: ”determine a subset of medial axis sample circles from the plurality of medial axis sample circles by selecting, for inclusion within the subset, medial axis sample circles that satisfy an overlap threshold and excluding, from the subset, one or more medial axis sample circles that fail to satisfy the overlap threshold” as recited in claim 1.

Claims 2-7 are directly or indirectly dependent from claim 1 and they are allowed.

Independent Claims 8 and 17 are distinguished from Browne because the combination of all limitations in each independent claim, particularly the limitations similar to: ”generat[ing] one or more enclosing circles for the one or more groups of digital boundary points, wherein each enclosing circle encloses a corresponding group of digital boundary points and a portion of the digital shape, and at least one enclosing circle encompasses an area external to the digital shape” as recited in claims 8 and 17 respectively.

Claims 9-16 are directly or indirectly dependent from claim 8 and they are allowed.

Claims 18-20 are dependent from claim 17 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611